Citation Nr: 0720963	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the right hand, right leg and right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and an observer


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 2003 rating determination by the above Regional 
Office (RO).

Pursuant to an April 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  There is no competent evidence showing the veteran 
sustained cold injury while in service.  

2.  The competent and probative evidence does not establish 
current right hand, right leg or right foot disabilities, to 
include peroneal neuropathy of the right lower extremity, 
related to in-service cold injury.  


CONCLUSION OF LAW

The veteran is not shown to have cold injury residuals due to 
disease or injury, which were incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).



Factual Background and Analysis

In this case, the veteran claims that he manifests cold 
injury residuals to the right hand, right leg and right foot 
due to exposure to extremely cold temperatures while on 
active duty in Korea.  For purposes of this decision, the 
Board presumes the veteran was exposed to cold temperatures 
as claimed.  However, the fact that some condition occurred 
in service alone is not enough to establish service 
connection.  There must be a current disability resulting 
from that condition.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

There is nothing in the veteran's service medical records 
(SMRS) that could be construed as a complaint related to or 
diagnosis of cold injury to the hands and feet.  At his 1954 
separation physical, he did not complain of or mention cold 
injury involving the extremities.  Thus, it appears that any 
complaints or cold injury he may have experienced during 
service had resolved.  Right knee chondromalacia was reported 
and was the only lower extremity abnormality highlighted.  
Service connection was subsequently established for right 
knee disability in a November 1954 rating decision.  

Moreover, the post-service evidence is notably negative for 
any medical evidence documenting complaints, findings, or 
treatment of residuals suggestive of cold injury, and in 
fact, the veteran has not clearly articulated what residuals 
he experiences that are from the claimed inservice cold 
injury.  The post-service evidence includes several VA and 
private examination reports dated between October 1954 and 
August 1955 which show evaluation and treatment for the 
veteran's service connected right knee disability.  There was 
no clinical history of cold injury recorded nor were there 
any signs of symptoms of cold injury clinically detailed.  
During VA examination in October 1959, the veteran gave a 
history of frozen feet during service in Korea, stating that 
his right foot was affected more than the left.  A diagnosis 
of cold injury residuals was not provided.  

The record also includes a Social Security Administration 
(SSA) Disability Determination and Transmittal Form.  It was 
found that the veteran had been disabled since March 1993, 
according to SSA criteria.  The primary diagnosis was  
chronic obstructive pulmonary disease, and the secondary 
diagnosis was degenerative joint disease of the spine.  
Medical records accompany the disability determination, 
consisting of reports from VA and non-VA medical sources.  
The remaining records show treatment of the veteran for 
continued treatment of the service-connected right knee as 
well as onychomycosis and tyloma.  

On VA examination dated in January 2003.  The veteran gave a 
history of having been exposed to weather that was 40 degrees 
below zero for several hours while in Korea in December 1950.  
He reported that his legs, feet and hands were affected but 
could not exactly describe the signs and symptoms at the time 
of the acute injury.  However over the years he has 
complained of right knee pain and instability.  The veteran 
also has a history of arthritis.  He denied paresthesias or 
numbness, except when sitting for prolonged periods or when 
crossing his legs.  He described occasional swelling of the 
feet, but no change in skin color or sleep disturbance due to 
pain.  The veteran denied much of cold feeling or cold 
sensitization.  His primary complaint was pain in right lower 
extremity with walking and standing.  He denied any 
stiffness, increased heat, redness, or increased warmth in 
the feet.  The examiner also noted the veteran's history of 
chondromalacia patellae of the right knee, for which he is 
service connected.  

Examination of the extremities revealed normal color of the 
skin and the feet were slightly cold to touch.  There was no 
peripheral edema or ulcerations and the skin was dry.  There 
was evidence of fungal infection in both feet and 
onychomycosis and a rash over the legs.  Neurological 
examination was otherwise unremarkable.  Examination of the 
hands was negative with the exception of deformity of the 
right little finger, from an old injury and swelling and 
tenderness suggestive of arthritis.  The clinical impression 
was past history of cold injury with mild residuals of the 
feet and hands.  

More recent VA outpatient treatment records dated from 2004 
to 2007 include neurological studies from August 2006 which 
showed evidence of mild common peroneal neuropathy in the 
right lower extremity.  There were no other clinical findings 
and the examining physician did not relate the neuropathy to 
military service or any incident therein. 

Here the medical evidence of record is negative for cold 
injury residuals and history alone cannot satisfy the 
criteria for a current disability.  The January 2003 VA 
examiner did not find any objective evidence of residuals 
from a cold injury to the veteran's hands and feet.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history or for symptoms unaccompanied by a current 
diagnosis].  The notation in the VA and examination reports 
that the veteran had a history of cold injury does not equate 
to a medical opinion linking a current disability to service, 
only a recitation of history as provided by the veteran.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, there is 
nothing in the medical evidence to suggest that the current 
peroneal neuropathy, which did not manifest until more than 
fifty years after the veteran's separation from service in 
1954, is a residual from his claimed instance of cold 
exposure.  

During an April 2007 travel board hearing, the veteran 
essentially reiterated previously submitted information 
concerning his in-service cold injury, as well as symptoms 
consistent with complaints made during VA and private 
examinations.  Despite, his statements and testimony, in the 
absence of medical evidence of current residuals, service 
connection cannot be granted if there is no present 
disability.  The Board notes that he is competent to report 
symptoms he experienced in service.  However, he is not 
qualified to render an opinion as to the causation or 
etiology of his currently claimed disorder, or establish a 
diagnosis based upon in-service experiences.  See Espiritu v, 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board notes 
that the overwhelming medical evidence of record indicates 
that the veteran does not currently have residuals from a 
cold injury. 

As the Board my consider only independent medical evidence to 
support its findings and in the absence of competent evidence 
of post service cold injury residuals, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in July 2002, July 2004, and March 2006, the 
RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The letter informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Service connection for residuals of cold injury of the right 
hand, right leg and right foot is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


